Citation Nr: 1635757	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for cervical spondylosis prior to October 5, 2015, and in excess of 20 percent from that date.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from October 1988 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted cervical spondylosis and assigned a noncompensable rating effective January 1, 2009.  

In February 2010, service connection for right upper extremity radiculopathy was granted and a noncompensable rating was assigned effective January 1, 2009.  In November 2010, the disability rating for cervical spondylosis was increased to 10 percent, effective January 1, 2009.  

In December 2013, the Board remanded the cervical spine issue for additional records to be obtained and an examination conducted which also considered neurological manifestations including those of the right upper extremity.

In October 2015, the RO increased the disability rating for cervical spondylosis to 20 percent effective October 5, 2015.  The RO also increased the disability rating for right upper extremity radiculopathy to 40 percent effective October 5, 2015. 

The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's remand, the Veteran was afforded a VA examination in October 2015 which included nerve conduction studies of the right upper extremity.  The examiner indicated that although the Veteran also had numbness of the left hand, it was due to unrelated carpal tunnel syndrome.  As noted above, the disability ratings for both the cervical spine and right upper extremity disabilities was increased based on the examination and effective the date of the examination.  

Subsequently, the Veteran received VA outpatient treatment which continued to document reports of neck pain, muscle tension to the posterior trapezius area with tenderness, muscle spasm (which was not shown on the recent VA examination), and numbness into his right arm (not hand).  Cervical radiculopathy was identified on the problem list.  

The Board notes that the recent VA examination conducted only nerve studies on the right side as the examiner found that the left side neurological impairment was due to carpal tunnel syndrome; however, the subsequent records which post-date the supplemental statement of the case, suggest that the Veteran also may have left-sided neurological impairment related to his cervical spondylosis.  The Board finds that a VA examination much be conducted to make this assessment.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected cervical spondylosis.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the relevant Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.  

If applicable, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should assess both right side and left side neurological impairment and should conduct nerve conduction studies on the left side, if necessary.  The examiner should assess whether the left-sided neurological complaints are manifestations of cervical radiculopathy or are otherwise related to the cervical spondylosis.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

